DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/16/2022 has been entered. Claims 1-46 are pending in this application.  Claims 11-33, 35, and 37-46 are withdrawn. Claims 1-10, 34, and 36 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/066388 filed on 12/19/2018, which claims benefit of US Provisional Application No. 62/608,049 filed on 12/20/2017.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-10, 34, 36, 38, and 42) and species (1. Calcium carbonate as the species of calcium salt; 2. Poultry as the species of animal) in the reply filed on 09/16/2022 is acknowledged. Claims 11-33, 35, and 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022. Thus, claims 1-10, 34, and 36 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/18/2020 has been considered.

Claim Objections
Claims 7, 8, and 34 are objected to because of the following informalities: In claim 7, change the incorrect recitation “balance of” (line 2) to “remainder of”. In claim 8, change the incorrect recitation “is at least equal” (line 1) to “is equal”. In claim 34, change the incorrect recitation “proximate to an animal feed, which does not contain an external calcium source added, but separate spatially and/or temporally” (lines 2 to 3) to “proximate to but separate spatially and/or temporally from an animal feed, which does not contain an external calcium source added”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2-5, 9, 10, 34, and 36 depend from claim 1.
Regarding claim 1, the recitation “optionally” (lines 2 and 5), interpreted here as phrase "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is advised to delete the recitations “optionally a monogastric livestock animal,” (line 2) and “optionally” (line 5).
The term “daily dietary calcium requirement” (lines 5 to 6 of claim 1) or “recommended daily water consumption” (line 2 of claims 7 and 8) is a relative term which renders the claim indefinite. The term “daily dietary calcium requirement” or “recommended daily water consumption” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only exemplified “many diets are supplemented with calcium carbonate (limestone) to raise the dietary concentration of calcium from around 1-2g/kg to 7-40g/kg depending on the age, species and reproductive stage of the animal” (p. 1/19, [0003]), “of the dietary calcium recommended for that animal from a recognized organization (for example, as recommended by the United States Department of Agriculture)” (p. 6/19, [0019]);  and “the recommended daily water consumption may be a minimum daily water consumption recommended for the animal as published by a recognized organization (for example, as recommended by the United States Department of Agriculture)” (p. 7/19, [0021]). Applicant is advised to insert the clause “of around 1-2g/kg to 7-40g/kg” immediately after the recitation “daily dietary calcium requirement” (lines 5 to 6 of claim 1); and to change the recitation “recommended daily water consumption” (line 2 of claims 7 and 8) to “daily water consumption ad libitum”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The recitations “∑(Conc. i * Vol. i)” and “i” are not defined. Applicant is advised to insert the clause “∑(Conc. i * Vol. i) is the sum of consumed calcium from multiple i waterings of the aqueous drinking composition,” immediately before the recitation “and "Total Vol." is” (line 3 on page 3 of 15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damron et al. (Poultry Science 74:784-787, 1995, hereinafter referred to as Damron ‘1995, also listed in IDS filed on 06/18/2020) as evidenced by HY-LINE W-36 (egg layer hen, https://hylinena.com/w36/, accessed on 11/30/2022, hereinafter referred to as HY-LINE W-36).
With regard to structural limitations “a method comprising providing to an animal (or poultry or chicken) an aqueous drinking composition having a concentration of a water-soluble calcium salt (or an organic calcium salt) dissolved therein (or separate from animal feed; or throughout a day), wherein the concentration is sufficient to provide each animal at least 25% of the animal's daily dietary calcium requirement of around 1-2g/kg to 7-40g/kg solely from drinking the aqueous drinking composition” (claims 1, 2, 4, 5, 9, and 36):
Damron ‘1995 disclosed that two experiments, each of 4 wk duration, were conducted with Hy-Line W-36® hens (Experiment 1: 42-wk-old hens; Experiment 2: approximately 56 wk of age). The dietary portion of treatments consisted of either 3.5 or 2.25% calcium provided in a corn-soybean meal diet (Table 1). Half of each dietary treatment group was provided with tap water containing .2% calcium from technical grade calcium lactate. The other half received unsupplemented tap water containing approximately 75 ppm calcium. TABLE 1. Basal diet composition:
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
 (page 785, left col., para. 2; right col., para 1; Table 1). In Experiment 1 (Table 2), daily calcium intake was significantly improved for the low dietary calcium group receiving supplemental water calcium. Egg weights were greater in association with 2.25% low-calcium diets compared with 3.5% adequate-calcium diets. The water calcium solution given to low-calcium pens supported a significant specific gravity improvement up to the level of adequate-calcium groups. TABLE 2. Performance of hens provided supplemental calcium through drinking water, Experiment 1: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 . TABLE 3. Performance of hens provided supplemental calcium through drinking water, Experiment 2: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This demonstrated that water addition of calcium lactate improved shell quality of young and old birds alike when dietary calcium is inadequate and that it significantly improved egg shells of older hens receiving 3.5% dietary calcium (page 786, right col., para. 1 and 2; Table 2 and Table 3; page 787, left col., para. 2). Calcium lactate was equivalent to ground limestone and precipitated calcium carbonate for supporting whole-egg weight and eggshell quality. A diet that contained .25% calcium lactate has been fed to laying hens. Addition of calcium to deionized broiler drinking water as calcium carbonate was found that bone ash, bone mineral content, and plasma minerals were not affected (page 784, right col., para. 2; page 785, left col., para. 1). HY-LINE W-36 (cited here as evidence only) disclosed W-36 SUMMARY OF PERFORMANCE STANDARDS: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The daily intakes of 159 ml (Experiment 1, basic feed containing 2.25% calcium from 6.18% calcium salts to provide 0.0618 x 103 g/1.5 kg body weight daily requirement of calcium salts) and 166 ml (Experiment 2, basic feed containing 2.25% calcium from 6.18 calcium salts to provide 0.0618 x 104 g/1.5 kg body weight daily requirement of calcium salts) water containing 0.2% calcium (atomic weight: 40.1 dalton) are equivalent to 1.733 g (=0.2 x 159/100 x 218.2/40.1) and 1.809 g (=0.2 x 166/100 x 218.2/40.1) calcium lactate (MW: 218.2 dalton), respectively. The corresponding ratios of calcium salt(s) in drinking water to basic feed are 28.0% (= 1.733/6.18) and 29.3% (= 1.809/6.18), respectively.
Thus, these teachings of Damron ‘1995 as evidenced by HY-LINE W-36 anticipate Applicant’s claims 1, 2, 4, 5, 9, and 36.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Damron et al. (Poultry Science 74:784-787, 1995, hereinafter referred to as Damron ‘1995, also listed in IDS filed on 06/18/2020) as evidenced by HY-LINE W-36 (egg layer hen, https://hylinena.com/w36/, accessed on 11/30/2022, hereinafter referred to as HY-LINE W-36). Claims 1, 2, 4, 5, 9, and 36 are rejected here because they have been rejected by the primary reference under 102 above.
Damron ‘1995 disclosed that two experiments, each of 4 wk duration, were conducted with Hy-Line W-36® hens (Experiment 1: 42-wk-old hens; Experiment 2: approximately 56 wk of age). The dietary portion of treatments consisted of either 3.5 or 2.25% calcium provided in a corn-soybean meal diet (Table 1). Half of each dietary treatment group was provided with tap water containing .2% calcium from technical grade calcium lactate. The other half received unsupplemented tap water containing approximately 75 ppm calcium. TABLE 1. Basal diet composition:
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
 (page 785, left col., para. 2; right col., para 1; Table 1). In Experiment 1 (Table 2), daily calcium intake was significantly improved for the low dietary calcium group receiving supplemental water calcium. Egg weights were greater in association with 2.25% low-calcium diets compared with 3.5% adequate-calcium diets. The water calcium solution given to low-calcium pens supported a significant specific gravity improvement up to the level of adequate-calcium groups. TABLE 2. Performance of hens provided supplemental calcium through drinking water, Experiment 1: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 . TABLE 3. Performance of hens provided supplemental calcium through drinking water, Experiment 2: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This demonstrated that water addition of calcium lactate improved shell quality of young and old birds alike when dietary calcium is inadequate and that it significantly improved egg shells of older hens receiving 3.5% dietary calcium (page 786, right col., para. 1 and 2; Table 2 and Table 3; page 787, left col., para. 2). Calcium lactate was equivalent to ground limestone and precipitated calcium carbonate for supporting whole-egg weight and eggshell quality. A diet that contained .25% calcium lactate has been fed to laying hens. Addition of calcium to deionized broiler drinking water as calcium carbonate was found that bone ash, bone mineral content, and plasma minerals were not affected (page 784, right col., para. 2; page 785, left col., para. 1). HY-LINE W-36 (cited here as evidence) disclosed W-36 SUMMARY OF PERFORMANCE STANDARDS: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The daily intakes of 159 ml (Experiment 1, basic feed containing 2.25% calcium from 6.18% calcium salts to provide 0.0618 x 103 g/1.5 kg body weight daily requirement of calcium salts) and 166 ml (Experiment 2, basic feed containing 2.25% calcium from 6.18 calcium salts to provide 0.0618 x 104 g/1.5 kg body weight daily requirement of calcium salts) water containing 0.2% calcium (atomic weight: 40.1 dalton) are equivalent to 1.733 g (=0.2 x 159/100 x 218.2/40.1) and 1.809 g (=0.2 x 166/100 x 218.2/40.1) calcium lactate (MW: 218.2 dalton), respectively. The corresponding ratios of calcium salt(s) in drinking water to basic feed are 28.0% (= 1.733/6.18) and 29.3% (= 1.809/6.18), respectively. 
Damron ‘1995 as evidenced by HY-LINE W-36 did not explicitly disclose “calcium carbonate”, “average daily concentration of calcium ion determined by the formula: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
”, “Total Vol. is less than or equal to daily water consumption ad libitum for the animal, and remainder of daily water consumption is drinking water that lacks calcium supplementation (or at some waterings)”, and “an animal feed, which does not contain an external calcium source added”, required by claims 3, 6-8, 10, and 34.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the calcium lactate with calcium carbonate; to substitute feed calcium with water calcium; and to optimize the concentration of calcium according to watering volume and frequency as taught by Damron ‘1995 and evidenced by HY-LINE W-36. One would have been motivated to do so because Damron ‘1995 as evidenced by HY-LINE W-36 teaches (a) Calcium lactate was equivalent to ground limestone and precipitated calcium carbonate for supporting whole-egg weight and eggshell quality. Calcium carbonate has been added to deionized broiler drinking water, and (b) Water addition of calcium improved shell quality of young and old birds alike when dietary calcium is inadequate, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the calcium lactate with calcium carbonate; by substituting feed calcium with water calcium; and by optimizing the concentration of calcium according to watering volume and frequency as taught by Damron ‘1995 and evidenced by HY-LINE W-36, one would achieve Applicant’s claims 1-10, 34, and 36. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623